Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BS-63

IN RE: LEONARD J. SUCHANEK,
                            Petitioner.
Bar Registration No. 134635                                 BDN: 549-08

BEFORE: Glickman and Blackburne-Rigsby, Associate Judges; and Ruiz, Senior Judge.

                                          ORDER
                                   (FILED - January 29, 2015)

        Upon consideration of the petition of the Board on Professional Responsibility pursuant
to D.C. Bar R. XI, § 13 (c), based on petitioner’s consent motion to suspend license on account
of disability, it is hereby

        ORDERED that petitioner is indefinitely suspended from the practice of law in the
District of Columbia, effective immediately, until further order of the Court pursuant to D.C. Bar
R. XI, § 13 (c). Petitioner’s reinstatement to the District of Columbia Bar shall be in accordance
with the provisions of D.C. Bar R. XI, § 13 (g); and it is

       FURTHER ORDERED that petitioner’s attention is drawn to the requirements of D.C.
Bar R. XI, §§ 14 and 16, relating to suspended attorneys.

                                             PER CURIAM